      Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 1 of 19 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KENZO SA,
                                                     Case No. 20-cv-07389
               Plaintiff,

v.

THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”
               Defendants.


                                         COMPLAINT

       Plaintiff Kenzo SA (“Kenzo”) hereby brings the present action against the Partnerships

and Unincorporated Associations identified on Schedule A attached hereto (collectively,

“Defendants”) and alleges as follows:

                               I. JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., the Copyright Act 17

U.S.C. § 501, et seq., 28 U.S.C. § 1338(a)-(b) and 28 U.S.C. § 1331.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive, e-commerce stores1 operating under the seller aliases identified in

Schedule A attached hereto (the “Seller Aliases”). Specifically, Defendants have targeted sales

to Illinois residents by setting up and operating e-commerce stores that target United States

1
 The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces and Domain
Names.
      Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 2 of 19 PageID #:2




consumers using one or more Seller Aliases, offer shipping to the United States, including

Illinois, accept payment in U.S. dollars and, on information and belief, have sold products using

infringing and counterfeit versions of Kenzo’s federally registered trademarks, copyrighted

designs, or both to residents of Illinois. Each of the Defendants is committing tortious acts in

Illinois, is engaging in interstate commerce, and has wrongfully caused Kenzo substantial injury

in the State of Illinois.

                                    II. INTRODUCTION

        3.      This action has been filed by Kenzo to combat e-commerce store operators who

trade upon Kenzo’s reputation and goodwill by offering for sale and/or selling unauthorized and

unlicensed products, including clothing and fashion accessories, using infringing and counterfeit

versions of Kenzo’s federally registered trademarks, unauthorized copies of Kenzo’s federally

registered copyrighted designs, or both (collectively, the “Unauthorized Kenzo Products”).

Defendants create e-commerce stores operating under one or more Seller Aliases that are

advertising, offering for sale and selling Unauthorized Kenzo Products to unknowing consumers.

E-commerce stores operating under the Seller Aliases share unique identifiers establishing a

logical relationship between them and that Defendants’ counterfeiting operation arises out of the

same transaction, occurrence, or series of transactions or occurrences. Defendants attempt to

avoid and mitigate liability by operating under one or more Seller Aliases to conceal both their

identities and the full scope and interworking of their counterfeiting operation. Kenzo is forced

to file this action to combat Defendants’ counterfeiting of its registered trademarks and

infringement of its registered copyrighted designs, as well as to protect unknowing consumers

from purchasing Unauthorized Kenzo Products over the Internet. Kenzo has been and continues

to be irreparably damaged through consumer confusion, dilution, and tarnishment of its valuable



                                               2
      Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 3 of 19 PageID #:3




trademarks and infringement of its copyrighted designs as a result of Defendants’ actions and

seeks injunctive and monetary relief.

                                        III. THE PARTIES

Plaintiff

       4.      Kenzo is organized and existing under the laws of France with its principal place

of business in Paris, France.

       5.      Kenzo is a world-famous fashion brand engaged in the business of styling and

selling diverse articles of men’s, women’s, and children’s apparel and fashion accessories, and

home products (collectively, the “Kenzo Products”).

       6.      Founded in Paris in 1970 by Mr. Kenzo Takada, Kenzo continues to cultivate and

reinterpret with modernity the codes that make its uniqueness: the mix of prints, the harmony of

refined colours and an exuberant and sophisticated creativity imbued with optimism and

impertinence. For half a century, Kenzo has been infusing positive energy and contagious

freedom into its Kenzo Products by claiming a polychrome, daring and borderless fashion that

celebrates nature and cultural diversity.

       7.      Kenzo Products prominently display Kenzo’s famous, internationally-recognized

and federally-registered trademarks and/or copyrighted designs. Kenzo Products have become

enormously popular, driven by Kenzo’s arduous quality standards and innovative designs.

Among the purchasing public, genuine Kenzo Products are instantly recognizable as such. In the

United States and around the world, the Kenzo brand has come to symbolize high quality, and

Kenzo Products are among the most recognizable of their kind in the world.




                                               3
     Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 4 of 19 PageID #:4




       8.     Kenzo Products are distributed and sold to consumers through retailers throughout

the United States in company operated Kenzo boutiques and in high-quality department stores in

Illinois such as Nordstrom, Neiman Marcus, and Saks Fifth Avenue.

       9.     Kenzo incorporates a variety of distinctive marks in the design of its various

Kenzo Products. As a result of its long-standing use, Kenzo owns common law trademark rights

in its trademarks. Kenzo has also registered its trademarks with the United States Patent and

Trademark Office.    Kenzo Products typically include at least one of Kenzo’s registered

trademarks. Often several Kenzo marks are displayed on a single product. Kenzo uses its

trademarks in connection with the marketing of its Kenzo Products, including the following

marks which are collectively referred to as the “KENZO Trademarks.”

REGISTRATION              REGISTERED              REGISTRATION           INTERNATIONAL
  NUMBER                  TRADEMARK                  DATE                    CLASSES
                                                                    For: eyeglasses;
                                                                    sunglasses; eyeglass and
  1,402,956                 KENZO                  July 29, 1986    sunglass frames; and
                                                                    eyeglass and sunglass
                                                                    cases in class 9.

                                                                    For: articles made from
                                                                    leather-namely, hand-bags
                                                                    and tote bags, wallets,
  1,337,815                 KENZO                  May 28, 1985     purses in class 18.

                                                                    For: bed covers; bath, bed
                                                                    linens in class 24.

                                                                    For: articles of clothing-
                                                                    namely, dresses, coats,
                                                    November 2,     trousers, blouses, shirts,
  1,214,902                 KENZO                                   lingerie, pants, tee-shirts,
                                                       1982
                                                                    footwear, scarves in class
                                                                    25.




                                              4
      Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 5 of 19 PageID #:5




REGISTRATION               REGISTERED               REGISTRATION            INTERNATIONAL
  NUMBER                   TRADEMARK                   DATE                     CLASSES
                                                                       For: sunglasses; cases for
                                                                       mobile phones; holder
                                                                       designed for mobile
                                                                       phones, namely, hands-
                                                                       free devices for mobile
                                                                       phones; bags adapted for
                                                                       laptops in class 9.

                                                                       For: jewelry, namely,
                                                                       earrings, bracelets,
                                                                       necklaces, watches in
                                                                       class 14.

                                                                       For: handbags; wallets,
  4,570,470                                          July 22, 2014     purses in class 18.

                                                                       For: bath linen; bath
                                                                       towels of textile in class
                                                                       24.

                                                                       For: clothing and
                                                                       underwear, namely, shirts;
                                                                       T-shirts, pullovers,
                                                                       dresses, trousers, coats,
                                                                       jackets, scarves, gloves,
                                                                       socks, bathing suits,
                                                                       pajamas, footwear,
                                                                       headgear, namely, caps,
                                                                       hats in class 25.


       10.     The KENZO Trademarks have been used exclusively and continuously in the

U.S. by Kenzo, and have never been abandoned. The above U.S. registrations for the KENZO

Trademarks are valid, subsisting, in full force and effect, and some are incontestable pursuant to

15 U.S.C. § 1065.     Attached hereto as Exhibit 1 are true and correct copies of the U.S.

Registration Certificates for the KENZO Trademarks included in the above table.                The

registrations for the KENZO Trademarks constitute prima facie evidence of their validity and of

Kenzo’s exclusive right to use the KENZO Trademarks pursuant to 15 U.S.C. § 1057(b).

                                                5
     Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 6 of 19 PageID #:6




         11.   The KENZO Trademarks are exclusive to Kenzo and are displayed extensively on

Kenzo Products and in Kenzo’s marketing and promotional materials. Kenzo Products have long

been among the most famous and popular of their kind in the world and have been extensively

promoted and advertised at great expense. In fact, Kenzo has expended millions of dollars

annually in advertising, promoting and marketing featuring the KENZO Trademarks. Because of

these and other factors, the Kenzo name and the KENZO Trademarks have become famous

throughout the United States.

         12.   The KENZO Trademarks are distinctive when applied to the Kenzo Products,

signifying to the purchaser that the products come from Kenzo and are manufactured to Kenzo’s

quality standards. Whether Kenzo manufactures the products itself or licenses others to do so,

Kenzo has ensured that products bearing its trademarks are manufactured to the highest quality

standards. The KENZO Trademarks have achieved tremendous fame and recognition, which has

only added to the distinctiveness of the marks. As such, the goodwill associated with the

KENZO Trademarks is of incalculable and inestimable value to Kenzo.

         13.   For many years, Kenzo has operated a website where it promotes Kenzo Products

at Kenzo.com. Kenzo Products are featured and described on the website and are available for

purchase. The Kenzo.com website features proprietary content, images, and designs exclusive to

Kenzo.

         14.   Kenzo has expended substantial time, money, and other resources in developing,

advertising and otherwise promoting the KENZO Trademarks. As a result, products bearing the

KENZO Trademarks are widely recognized and exclusively associated by consumers, the public,

and the trade as being high quality products from Kenzo. Kenzo is a multi-million-dollar

operation, and Kenzo Products have become among the most popular of their kind in the world.



                                              6
      Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 7 of 19 PageID #:7




       15.    Kenzo has also registered many of its designs with the United States Copyright

Office (the “Kenzo Copyrighted Designs”). The registrations include, but are not limited to:

“EYES Print-1” (U.S. Copyright Registration No. VA 1-833-770), issued by the Register of

Copyrights on October 18, 2013; “EYES Print-2” (U.S. Copyright Registration No. VA 1-833-

909), issued by the Register of Copyrights on October 18, 2013; “EYES Print-3” (U.S. Copyright

Registration No. VA 1-833-779), issued by the Register of Copyrights on October 18, 2013; and

“Tiger Head” (U.S. Copyright Registration No. VA 1-852-716), issued by the Register of

Copyrights on January 7, 2013. True and correct copies of the U.S. federal copyright registration

certificates for the above-referenced Kenzo Copyrighted Designs are attached hereto as Exhibit

2.

       16.    Among the exclusive rights granted to Kenzo under the U.S. Copyright Act are

the exclusive rights to reproduce, prepare derivative works of, distribute copies of, and display

the Kenzo Copyrighted Designs to the public.

The Defendants

       17.    Defendants are individuals and business entities of unknown makeup who own

and/or operate one or more of the e-commerce stores under at least the Seller Aliases identified

on Schedule A and/or other seller aliases not yet known to Plaintiff. On information and belief,

Defendants reside and/or operate in the People’s Republic of China or other foreign jurisdictions

with lax trademark enforcement systems, or redistribute products from the same or similar

sources in those locations. Defendants have the capacity to be sued pursuant to Federal Rule of

Civil Procedure 17(b).

       18.    On information and belief, Defendants, either individually or jointly, operate one

or more e-commerce stores under the Seller Aliases listed in Schedule A attached hereto. Tactics



                                               7
      Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 8 of 19 PageID #:8




used by Defendants to conceal their identities and the full scope of their operation make it

virtually impossible for Kenzo to discover Defendants’ true identities and the exact interworking

of their counterfeit network. If Defendants provide additional credible information regarding

their identities, Kenzo will take appropriate steps to amend the Complaint.

                        IV. DEFENDANTS’ UNLAWFUL CONDUCT

       19.     The success of the Kenzo brand has resulted in its significant counterfeiting.

Consequently, Kenzo has a worldwide anti-counterfeiting program and regularly investigates

suspicious e-commerce stores identified in proactive Internet sweeps and reported by

consumers. In recent years, Kenzo has identified numerous fully interactive e-commerce stores,

including those operating under the Seller Aliases, which were offering for sale and/or selling

Unauthorized Kenzo Products to consumers in this Judicial District and throughout the United

States. E-commerce sales, including through e-commerce stores like those of Defendants, have

resulted in a sharp increase in the shipment of unauthorized products into the United States.

Exhibit 3, Excerpts from Fiscal Year 2018 U.S. Customs and Border Protection (“CBP”)

Intellectual Property Seizure Statistics Report. Over 90% of all CBP intellectual property

seizures were smaller international mail and express shipments (as opposed to large shipping

containers). Id. Over 85% of CBP seizures originated from mainland China and Hong Kong.

Id. Counterfeit and pirated products account for billions in economic losses, resulting in tens of

thousands of lost jobs for legitimate businesses and broader economic losses, including lost tax

revenue.

       20.     Third party service providers like those used by Defendants do not adequately

subject new sellers to verification and confirmation of their identities, allowing counterfeiters to

“routinely use false or inaccurate names and addresses when registering with these e-commerce



                                                 8
       Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 9 of 19 PageID #:9




platforms.” Exhibit 4, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of

the Internet, 40 NW. J. INT’L L. & BUS. 157, 186 (2020); see also, report on “Combating

Trafficking in Counterfeit and Pirated Goods” prepared by the U.S. Department of Homeland

Security’s Office of Strategy, Policy, and Plans (Jan. 24, 2020) attached as Exhibit 5 and finding

that on “at least some e-commerce platforms, little identifying information is necessary for a

counterfeiter to begin selling” and recommending that “[s]ignificantly enhanced vetting of third-

party sellers” is necessary. Counterfeiters hedge against the risk of being caught and having their

websites taken down from an e-commerce platform by preemptively establishing multiple virtual

store-fronts. Exhibit 5 at p. 22. Since platforms generally do not require a seller on a third-party

marketplace to identify the underlying business entity, counterfeiters can have many different

profiles that can appear unrelated even though they are commonly owned and operated. Exhibit

5 at p. 39. Further, “E-commerce platforms create bureaucratic or technical hurdles in helping

brand owners to locate or identify sources of counterfeits and counterfeiters.” Exhibit 4 at 186-

187.

        21.    Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one or more Seller Aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, have sold Unauthorized Kenzo Products to residents of Illinois.

        22.    Defendants concurrently employ and benefit from substantially similar

advertising and marketing strategies. For example, Defendants facilitate sales by designing the

e-commerce stores operating under the Seller Aliases so that they appear to unknowing

consumers to be authorized online retailers, outlet stores, or wholesalers. E-commerce stores

operating under the Seller Aliases appear sophisticated and accept payment in U.S. dollars via



                                                 9
    Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 10 of 19 PageID #:10




credit cards, Alipay, Amazon Pay, Western Union and/or PayPal. E-commerce stores operating

under the Seller Aliases often include content and images that make it very difficult for

consumers to distinguish such stores from an authorized retailer. Kenzo has not licensed or

authorized Defendants to use any of the KENZO Trademarks, or copy or distribute the Kenzo

Copyrighted Designs, and none of the Defendants are authorized retailers of genuine Kenzo

Products.

       23.     Many Defendants also deceive unknowing consumers by using the KENZO

Trademarks without authorization within the content, text, and/or meta tags of their e-commerce

stores in order to attract various search engines crawling the Internet looking for websites

relevant to consumer searches for Kenzo Products. Other e-commerce stores operating under

Seller Aliases omit using the KENZO Trademarks in the item title to evade enforcement efforts

while using strategic item titles and descriptions that will trigger their listings when consumers

are searching for Kenzo Products.

       24.     On information and belief, Defendants have engaged in fraudulent conduct when

registering the Seller Aliases by providing false, misleading and/or incomplete information to e-

commerce platforms.      On information and belief, certain Defendants have anonymously

registered and maintained Seller Aliases to prevent discovery of their true identities and the

scope of their e-commerce operation.

       25.     On information and belief, Defendants regularly register or acquire new seller

aliases for the purpose of offering for sale and selling Unauthorized Kenzo Products. Such seller

alias registration patterns are one of many common tactics used by the Defendants to conceal

their identities and the full scope and interworking of their counterfeiting operation, and to avoid

being shut down.



                                                10
    Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 11 of 19 PageID #:11




       26.     Even though Defendants operate under multiple fictitious aliases, the e-commerce

stores operating under the Seller Aliases often share unique identifiers, such as templates with

common design elements that intentionally omit any contact information or other information for

identifying Defendants or other Seller Aliases they operate or use. E-commerce stores operating

under the Seller Aliases include other notable common features such as use of the same

registration patterns, accepted payment methods, check-out methods, keywords, illegitimate

search engine optimization (SEO), advertising tactics, similarities in price and quantities, the

same incorrect grammar and misspellings, and/or the use of the same text and images.

Additionally, Unauthorized Kenzo Products for sale by the Seller Aliases bear similar

irregularities and indicia of being unauthorized to one another, suggesting that many of the

Unauthorized Kenzo Products may be manufactured by and come from a common source and

that Defendants are interrelated.

       27.     On information and belief, Defendants are in constant communication with each

other and regularly participate in QQ.com chat rooms and through websites such as

sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating multiple

accounts, evading detection, pending litigation, and potential new lawsuits.

       28.     Counterfeiters such as Defendants typically operate under multiple seller aliases

and payment accounts so that they can continue operation in spite of Kenzo’s enforcement

efforts. On information and belief, Defendants maintain off-shore bank accounts and regularly

move funds from their financial accounts to off-shore bank accounts outside the jurisdiction of

this Court to avoid payment of any monetary judgment awarded to Kenzo. Indeed, analysis of

financial account transaction logs from previous similar cases indicates that off-shore




                                                11
    Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 12 of 19 PageID #:12




counterfeiters regularly move funds from U.S.-based financial accounts to off-shore bank

accounts outside the jurisdiction of this Court.

       29.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell Unauthorized Kenzo Products in the same transaction, occurrence, or series of

transactions or occurrences. Defendants, without any authorization or license from Kenzo, have

jointly and severally, knowingly and willfully used and continue to use the KENZO Trademarks

and/or copies of the Kenzo Copyrighted Designs in connection with the advertisement,

distribution, offering for sale, and sale of Unauthorized Kenzo Products into the United States

and Illinois over the Internet.

       30.     Defendants’ unauthorized use of the KENZO Trademarks and/or copies of the

Kenzo Copyrighted Designs in connection with the advertising, distribution, offering for sale,

and sale of Unauthorized Kenzo Products, including the sale of Unauthorized Kenzo Products

into the United States, including Illinois, is likely to cause and has caused confusion, mistake,

and deception by and among consumers and is irreparably harming Kenzo.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       31.     Kenzo hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       32.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered KENZO

Trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. The KENZO Trademarks are highly distinctive marks. Consumers have come




                                                   12
    Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 13 of 19 PageID #:13




to expect the highest quality from Kenzo Products offered, sold or marketed under the KENZO

Trademarks.

       33.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products using

counterfeit reproductions of the KENZO Trademarks without Kenzo’s permission.

       34.     Kenzo is the exclusive owner of the KENZO Trademarks. Kenzo’s United States

Registrations for the KENZO Trademarks (Exhibit 1) are in full force and effect. Upon

information and belief, Defendants have knowledge of Kenzo’s rights in the KENZO

Trademarks, and are willfully infringing and intentionally using counterfeits of the KENZO

Trademarks. Defendants’ willful, intentional and unauthorized use of the KENZO Trademarks is

likely to cause and is causing confusion, mistake, and deception as to the origin and quality of

the Unauthorized Kenzo Products among the general public.

       35.     Defendants’    activities   constitute   willful   trademark   infringement    and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       36.     Kenzo has no adequate remedy at law, and if Defendants’ actions are not

enjoined, Kenzo will continue to suffer irreparable harm to its reputation and the goodwill of its

well-known KENZO Trademarks.

       37.     The injuries and damages sustained by Kenzo have been directly and proximately

caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offering to sell,

and sale of Unauthorized Kenzo Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       38.     Kenzo hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

                                                13
    Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 14 of 19 PageID #:14




        39.    Defendants’ promotion, marketing, offering for sale, and sale of Unauthorized

Kenzo Products has created and is creating a likelihood of confusion, mistake, and deception

among the general public as to the affiliation, connection, or association with Kenzo or the

origin, sponsorship, or approval of Defendants’ Unauthorized Kenzo Products by Kenzo.

        40.    By using the KENZO Trademarks on the Unauthorized Kenzo Products,

Defendants create a false designation of origin and a misleading representation of fact as to the

origin and sponsorship of the Unauthorized Kenzo Products.

        41.    Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Unauthorized Kenzo Products to the general public involves the

use of counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. §

1125.

        42.    Kenzo has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Kenzo will continue to suffer irreparable harm to its reputation and the goodwill of its

Kenzo brand.

                              COUNT III
          COPYRIGHT INFRINGEMENT OF UNITED STATES COPYRIGHT
                  REGISTRATIONS (17 U.S.C. §§ 106 AND 501)

        43.    Kenzo hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

        44.    Kenzo is the owner of valid and enforceable Kenzo Copyrighted Designs, which

contain certain copyrightable subject matter under 17 U.S.C. §§ 101, et seq.

        45.    Kenzo has complied with the registration requirements of 17 U.S.C. § 411(a) for

the Kenzo Copyrighted Designs and has obtained Copyright Registration Nos. VA 1-833-770,

VA 1-833-909, VA 1-833-779, and VA 1-852-716.



                                               14
    Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 15 of 19 PageID #:15




       46.     Defendants do not have any ownership interest in the Kenzo Copyrighted

Designs. Defendants had access to the Kenzo Copyrighted Designs via the internet.

       47.     Without authorization from Kenzo, or any right under the law, Defendants have

deliberately copied, displayed, distributed, reproduced and/or made derivate works incorporating

the Kenzo Copyrighted Designs on the e-commerce stores and the corresponding Unauthorized

Kenzo Products. Defendants’ derivative works are virtually identical to and/or are substantially

similar to the look and feel of the Kenzo Copyrighted Designs. Such conduct infringes and

continues to infringe the Kenzo Copyrighted Designs in violation of 17 U.S.C. § 501(a) and 17

U.S.C. §§ 106(1)–(3), (5).

       48.     Defendants reap the benefits of the unauthorized copying and distribution of the

Kenzo Copyrighted Designs in the form of revenue and other profits that are driven by the sale

of Unauthorized Kenzo Products.

       49.     The Defendants have unlawfully appropriated Kenzo’s protectable expression by

taking material of substance and value and creating Unauthorized Kenzo Products that capture

the total concept and feel of the Kenzo Copyrighted Designs.

       50.     Upon information and belief, the Defendants’ infringement has been willful,

intentional, and purposeful, and in disregard of and with indifference to, Kenzo’s rights.

       51.     The Defendants, by their actions, have damaged Kenzo in an amount to be

determined at trial.

       52.     Defendants’ conduct is causing, and unless enjoined and restrained by this Court

will continue to cause, Kenzo great and irreparable injury that cannot fully be compensated or

measured in money. Kenzo has no adequate remedy at law. Pursuant to 17 U.S.C. § 502, Kenzo




                                                15
    Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 16 of 19 PageID #:16




is entitled to a preliminary and permanent injunction prohibiting further infringement of the

Kenzo Copyrighted Designs.

                                    PRAYER FOR RELIEF

WHEREFORE, Kenzo prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

   confederates, and all persons acting for, with, by, through, under, or in active concert with

   them be temporarily, preliminarily, and permanently enjoined and restrained from:

       a. using the KENZO Trademarks or any reproductions, counterfeit copies or colorable

          imitations thereof in any manner in connection with the distribution, marketing,

          advertising, offering for sale, or sale of any product that is not a genuine Kenzo

          Product or is not authorized by Kenzo to be sold in connection with the KENZO

          Trademarks;

       b. reproducing, distributing copies of, making derivative works of, or publicly

          displaying the Kenzo Copyrighted Designs in any manner without the express

          authorization of Kenzo;

       c. passing off, inducing, or enabling others to sell or pass off any product as a genuine

          Kenzo Product or any other product produced by Kenzo, that is not Kenzo’s or not

          produced under the authorization, control, or supervision of Kenzo and approved by

          Kenzo for sale under the KENZO Trademarks and/or the Kenzo Copyrighted

          Designs;

       d. committing any acts calculated to cause consumers to believe that Defendants’

          Unauthorized Kenzo Products are those sold under the authorization, control or




                                              16
    Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 17 of 19 PageID #:17




           supervision of Kenzo, or are sponsored by, approved by, or otherwise connected with

           Kenzo;

       e. further infringing the KENZO Trademarks and/or the Kenzo Copyrighted Designs

           and damaging Kenzo’s goodwill; and

       f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

           moving, storing, distributing, returning, or otherwise disposing of, in any manner,

           products or inventory not manufactured by or for Kenzo, nor authorized by Kenzo to

           be sold or offered for sale, and which bear any of Kenzo’s trademarks, including the

           KENZO Trademarks, or any reproductions, counterfeit copies or colorable imitations

           thereof and/or which bear the Kenzo Copyrighted Designs;

2) Entry of an Order that, at Kenzo’s choosing, the registrant of the Domain Names shall be

   changed from the current registrant to Kenzo, and that the domain name registries for the

   Domain Names, including, but not limited to, VeriSign, Inc., Neustar, Inc., Afilias Limited,

   CentralNic, Nominet, and the Public Interest Registry, shall unlock and change the registrar

   of record for the Domain Names to a registrar of Kenzo’s selection, and that the domain

   name registrars, including, but not limited to, GoDaddy Operating Company, LLC

   (“GoDaddy”), Name.com, PDR LTD. d/b/a PublicDomainRegistry.com (“PDR”), and

   Namecheap Inc. (“Namecheap”), shall take any steps necessary to transfer the Domain

   Names to a registrar account of Kenzo’s selection; or that the same domain name registries

   shall disable the Domain Names and make them inactive and untransferable;

3) Entry of an Order that, upon Kenzo’s request, those with notice of the injunction, including,

   without limitation, any online marketplace platforms such as eBay, AliExpress, Alibaba,

   Amazon, Wish.com, and Dhgate (collectively, the “Third Party Providers”) shall disable and



                                              17
    Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 18 of 19 PageID #:18




   cease displaying any advertisements used by or associated with Defendants in connection

   with the sale of counterfeit and infringing goods using the KENZO Trademarks and/or which

   bear the Kenzo Copyrighted Designs;

4) That Defendants account for and pay to Kenzo all profits realized by Defendants by reason of

   Defendants’ unlawful acts herein alleged, and that the amount of damages for infringement

   of the KENZO Trademarks be increased by a sum not exceeding three times the amount

   thereof as provided by 15 U.S.C. § 1117;

5) In the alternative, that Kenzo be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

   KENZO Trademarks;

6) As a direct and proximate result of Defendants’ infringement of the Kenzo Copyrighted

   Designs, Kenzo is entitled to damages as well as Defendants’ profits, pursuant to 17 U.S.C. §

   504(b);

7) Alternatively, and at Kenzo’s election prior to any final judgment being entered, Kenzo is

   entitled to the maximum amount of statutory damages provided by law, $150,000 per work

   infringed pursuant to 17 U.S.C. § 504(c), or for any other such amount as may be proper

   pursuant to 17 U.S.C. § 504(c);

8) Kenzo is further entitled to recover its attorneys’ fees and full costs for bringing this action

   pursuant to 17 U.S.C. § 505 and 17 U.S.C. § 1117(a); and

9) Award any and all other relief that this Court deems just and proper.




                                                18
    Case: 1:20-cv-07389 Document #: 1 Filed: 12/14/20 Page 19 of 19 PageID #:19




Dated this 14th day of December 2020.   Respectfully submitted,

                                        /s/ Justin R. Gaudio
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        Allyson M. Martin
                                        Abby M. Neu
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080
                                        312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        amartin@gbc.law
                                        aneu@gbc.law

                                        Counsel for Plaintiff Kenzo SA




                                          19
